Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Status
Claims 1-20 are pending. Claims 12-17 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II. Claims 1-11 and 18-20 are withdrawn from consideration as being drawn to a non-elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claim 12 are inherent to the method performed. Therefore, claim 17 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maji et al. (Presentation Number P067; September 18, 2013) as evidenced by Maji et al. (J Biomed Opt. 2014;19(11):110501; hereafter “Maji et al. Biomed”).
With respect to claims 12-13, Maji et al. teach a method to determine the distribution of C-type natriuretic peptide receptors (NPR-C) in a subject comprising administering C-ANF-cypate (i.e. which comprises instantly claimed SEQ ID NO: 1 (C-ANF) conjugated to cypate (i.e. a NIR dye), and further teach imaging the subject (abstract).
As evidenced by Maji et al. Biomed, the C-ANF-cypate of Maji et al. comprises instantly claimed SEQ ID NO: 3 (page 1, right column, 2nd para).
With respect to claims 14-15, Maji et al. teach fluorescence molecular tomography (FMT) (i.e. optical imaging) (abstract).
With respect to claim 16, Maji et al. teach determining the distribution of an atherosclerotic plaque (abstract).
 With respect to claim 17, as discussed in the rejection above under 112(d), the limitations of claim 12 are inherent to the method performed, which is taught by Maji et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 8436140) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27).
Woodard et al. teach a method of determining distribution of C-type atrial natriuretic peptide receptors in a subject, comprising: administering to the subject a tracer comprising a) a fragment of a natriuretic peptide which binds C-type natriuretic factor receptor, wherein the fragment is no greater than 25 amino acids in length and comprises the sequence Arg-Ile-Asp-Arg-Ile (SEQ ID NO: 1) and b) a positron-emitting radionuclide; and subjecting the subject to positron emission tomography scanning (claim 10).
Please note that SEQ ID NO: 1 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 1 with a different dye attached. 
Woodard et al. do not teach that the detectable label is a NIR dye.
Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region (abstract; page 1, last para; page 4, last para).
Zhang et al. further teach that the detection of cypate fluorescence can be done with 760+/−10 nm excitation filter placed between broadband light source and subject and 830 +/− 15 nm wide-angle emission filter between subject and camera (page 2, last para).
It would have been obvious to one of ordinary skill in the art to substitute the detectable label of Woodard et al. (i.e. a positron-emitting radionuclide) with the detectable label of Zhang et al. (i.e. cypate), because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region and Woodard et al. teach imaging atherosclerotic plaque distribution in vivo (claim 17; column 8, line 16; column 9, line 18).
One of ordinary skill I the art would have had a reasonable expectation of success in substituting the detectable label of Woodard et al. with the detectable label of Zhang et al. because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region.
With respect to claim 13, Woodard et al. teach that the fragment of a natriuretic peptide comprises a disulfide bond and the sequence H-Arg-Ser-Ser-c[Cys-Phe-Gly-Gly-Arg-Ile-Asp-Arg-Ile-Gly-Ala-Cys]-NH2 (SEQ ID NO: 3) (claim 3). Note that SEQ ID NO: 3 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 3 (with a different dye attached). 
With respect to claim 14, Zhang et al. teach that the the detectable label (i.e. cypate) is used for optical imaging (page 4, 2nd and last paras; page 5, 1st and 3rd paras).
With respect to claim 16, Woodard et al. teach imaging atherosclerotic plaque distribution (claim 17).
With respect to claim 17, Woodard et al. teach distinguishing between unstable and stable plaque (column 2, lines 53-59).

Response to Arguments
Applicant’s arguments filed on 12/16/2021 have been fully considered but they are not persuasive.
Applicant argues that “[n]either reference teaches or suggests an NIR dye linked peptide useful for determining the distribution of C-type natriuretic peptide receptors in a subject. While Woodard discusses a positron-emitting radionuclide conjugated to natriuretic peptide sequence is used for providing a detectable signal using PET scanning and Zhang teaches NIR5 techniques generally, there is no teaching specifically or inherent that suggests the ability to successfully determine the distribution of C-type natriuretic peptide receptors. Importantly, Zhang fails to teach or suggest any specific NIR dye peptide conjugate nor any construct that could be deemed analogous to the peptide of Woodard the would reasonably lead the skilled artisan to conclude one could substitute one means imaging for the other in the specific method as presently claimed”. 
Applicant also argues that “[T]he Office asserts that one of skill in the art would simply "substitute" the positron-emitting radionuclide conjugated to natriuretic peptides taught by Woodard for a cypate dye taught by Zhang to arrive at the method of determining distribution of C- type natriuretic peptide receptors (NPR-C) in a subject as claimed. However, this generalization wholly fails to appreciate fluorescence imaging has a number of limitations, including its limited depth of penetration (<1 cm) and the potential toxicity of some of the imaging agents which may limit its use in humans. Also, the mass amount of fluorescent agent needed for imaging is considerably larger than for radionuclide imaging. Furthermore, fluorescence imaging suffers from issues associated with autofluorescence that ultimately decreases the sensitivity of the technique. This is especially true where the region of interest is the in vivo vasculature. With the circulatory system intimately involved in clearance, non-specific autofluorescence is a major hurdle and the Office has not provided sufficient rationale why the skilled artisan would have understood the use of an NIR dye to be sufficiently specific and sensitive for use within the claimed method”. 
Applicant further argues that “[o]ne of skill in the art would understand that the positron-emitting radionuclide conjugated natriuretic peptides taught by Woodard were specifically intended for use with PET imaging. Thus, one of skill in the art would understand that using a natriuretic peptide conjugated to anything but a positron-emitting radionuclide in the methods taught by Woodard would not be highly successful in determining distribution of NPR-C in a subject as presently claimed.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, Woodard et al. teach imaging atherosclerotic plaque distribution in vivo comprising administering SEQ ID NO: 1 conjugated to a positron-emitting radionuclide, and Zhang et al. teach that tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo imaging. Thus, both Woodard et al. and Zhang et al. relate to in vivo imaging. 
One of ordinary skill in the art imaging atherosclerotic plaque distribution in vivo would have been motivated, with a reasonable expectation of success, to substitute the positron-emitting radionuclide of Woodard et al. with the cypate of Zhang et al. because both positron-emitting radionuclide and cypate are used for in vivo imaging.
Furthermore, given that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo imaging, the skilled artisan would have been motivated to substitute the positron-emitting radionuclide of Woodard et al. with the detectable label of Zhang et al. (i.e. cypate), and would have reasonably expected the resulting conjugate to be useful in imaging atherosclerotic plaque distribution in vivo.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 8436140, cited in the IDS filed on 3/14/2017) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27) as applied to claims 12-14 and 16-17 above, and further in view of Edwards et al. (Bioorg Med Chem Lett. 2014 Aug 15; 24(16): 3786–3790).
The teachings of Woodard et al. and Zhang et al. with respect to claims 12-14 and 16-17 have been discussed above.
Woodard et al. and Zhang et al. do not teach the imaging is FMT.
Edwards et al. teach imaging of cypate-conjugates (abstract; page 2, 4th para; passim).
Edwards et al. further teach that “[F]MT is a three dimensional quantitative fluorescent imaging technique. FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging” (page 2, 1st para).
It would have been obvious to one of ordinary skill in the art to use FMT in the invention obvious over Woodard et al. and Zhang et al. because Edwards et al. teach that FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging.
The skilled artisan would have been motivated to do so given the advantages of FMT, and would have reasonably expected FMT to efficiently image cypate conjugates (such as the cypate conjugates instantly claimed) because Edwards et al. teach imaging of cypate-conjugates.

Response to Arguments
Applicant’s arguments filed on 12/16/2021 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Edwards do not remedy the deficiencies of Woodard and/or Zhang. 
Applicant’s arguments with respect to the alleged deficiencies of Woodard et al. and Zhang et al. have been discussed above.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 12-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8436140 (hereafter Woodard et al.) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27). 
Woodard et al. teach a method of determining distribution of C-type atrial natriuretic peptide receptors in a subject, comprising: administering to the subject a tracer comprising a) a fragment of a natriuretic peptide which binds C-type natriuretic factor receptor, wherein the fragment is no greater than 25 amino acids in length and comprises the sequence Arg-Ile-Asp-Arg-Ile (SEQ ID NO: 1) and b) a positron-emitting radionuclide; and subjecting the subject to positron emission tomography scanning (claim 10).
Please note that SEQ ID NO: 1 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 1 with a different dye attached. 
Woodard et al. do not teach that the detectable label is a NIR dye.
Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region (abstract; page 1, last para; page 4, last para).
Zhang et al. further teach that the detection of cypate fluorescence can be done with 760+/−10 nm excitation filter placed between broadband light source and subject and 830 +/− 15 nm wide-angle emission filter between subject and camera (page 2, last para).
It would have been obvious to one of ordinary skill in the art to substitute the detectable label of Woodard et al. (i.e. a positron-emitting radionuclide) with the detectable label of Zhang et al. (i.e. cypate), because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region and Woodard et al. teach imaging atherosclerotic plaque distribution in vivo (claim 17; column 8, line 16; column 9, line 18).
One of ordinary skill I the art would have had a reasonable expectation of success in substituting the detectable label of Woodard et al. with the detectable label of Zhang et al. because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region.
With respect to claim 13, Woodard et al. teach that the fragment of a natriuretic peptide comprises a disulfide bond and the sequence H-Arg-Ser-Ser-c[Cys-Phe-Gly-Gly-Arg-Ile-Asp-Arg-Ile-Gly-Ala-Cys]-NH2 (SEQ ID NO: 3) (claim 3). Note that SEQ ID NO: 3 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 3 (with a different dye attached). 
With respect to claim 14, Zhang et al. teach that the the detectable label (i.e. cypate) is used for optical imaging (page 4, 2nd and last paras; page 5, 1st and 3rd paras). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 16, Woodard et al. teach imaging atherosclerotic plaque distribution (claim 17).
With respect to claim 17, Woodard et al. teach distinguishing between unstable and stable plaque (column 2, lines 53-59).

Response to Arguments
Applicant’s arguments filed on 12/16/2021 have been fully considered but they are not persuasive.
Applicant requested the Office to hold the rejection in abeyance until allowable subject matter is reached.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8436140 (hereafter Woodard et al.) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27) and Kim et al. (US 2008/0085862) and Edwards et al. (Bioorg Med Chem Lett. 2014 Aug 15; 24(16): 3786–3790). 
The teachings of Woodard et al. and Zhang et al. with respect to claims 12-14 and 16-17 have been discussed above.
Woodard et al. and Zhang et al. do not teach the imaging is FMT.
Edwards et al. teach imaging of cypate-conjugates (abstract; page 2, 4th para; passim).
Edwards et al. further teach that “[F]MT is a three dimensional quantitative fluorescent imaging technique. FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging” (page 2, 1st para).
It would have been obvious to one of ordinary skill in the art to use FMT in the invention obvious over Woodard et al. and Zhang et al. because Edwards et al. teach that FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging.
The skilled artisan would have been motivated to do so given the advantages of FMT, and would have reasonably expected FMT to efficiently image cypate conjugates (such as the cypate conjugates instantly claimed) because Edwards et al. teach imaging of cypate-conjugates.

Response to Arguments
Applicant’s arguments filed on 12/16/2021 have been fully considered but they are not persuasive.
Applicant requested the Office to hold the rejection in abeyance until allowable subject matter is reached.
For the reasons stated above the rejection is maintained.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658